Citation Nr: 1623654	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-27 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a 20 percent rating for a service-connected lumbar spine disability, effective from October 8, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  

The increased rating claim, captioned above, has previously been referred to as a claim challenging the propriety of a rating reduction.  However, as the rating decision on appeal did not reduce benefits already in effect, but rather reduced the initial rating for the Veteran's lumbar spine disability (thereby creating a staged rating), the claim is properly characterized as an increased rating claim.  Further, as the Veteran has testified that the assignment of a 20 percent rating as of October 8, 2011, thereby resulting in a 20 percent rating throughout the appeal period, would satisfy his appeal, the Board has phrased the increased rating claim to reflect the benefit sought.

With regard to the Veteran's claim seeking entitlement to a TDIU, the Board has assumed jurisdiction of this claim as part and parcel of the increased rating claim on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Upon a sympathetic review of the record, the Board construes a May 2013 statement, submitted by the Veteran in response to an April 2013 statement of the case adjudicating the issues of entitlement to initial increased ratings for radiculopathies of the lower extremities and entitlement to a temporary total rating for convalescence from lumbar spine surgery, to be the equivalent of a substantive appeal of those issues.  However, while these issues have been perfected, they are not yet certified to the Board.  As such, the Board will not accept jurisdiction over them at this time, and the issues are REFERRED to the RO for further action and certification, and these issues will be the subject of a subsequent Board decision, if otherwise in order.

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

From October 8, 2011, the Veteran's service-connected lumbar spine disability has forward flexion of the thoracolumbar spine to 60 degrees.


CONCLUSION OF LAW

From October 8, 2011, the criteria for a 20 percent rating for the orthopedic manifestations of the Veteran's lumbar spinal disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Background

When granting service connection for the Veteran's lumbar spine disability in October 2010, which has been diagnosed as lumbosacral degenerative disc disease and degenerative joint disease, the RO assigned an initial 20 percent rating, which was awarded effective from November 2009, the date of receipt of his service connection claim.  The Veteran appealed for a higher rating in November 2010.  Based on the results of a subsequent VA examination, performed in October 2011, the RO decreased this rating to 10 percent disabling, effective from the date of the examination, which created a staged rating.  The Veteran continued the appeal.  

"Because the claims process before the agency can be lengthy, and because the level of a veteran's disability may fluctuate over time, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process."  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  Although there may have been some reliance by the Veteran regarding the initially assigned 20 percent rating, because the decrease to 10 percent occurred in the context of the entire appeals period, the decrease is not a standard reduction action subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  In any case, given the outcome of this decision, any reduction aspect of the issue is moot.

Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Pursuant to this rating criteria, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for the orthopedic manifestations of a lower back disability when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).


Analysis

The issue before the Board and the Veteran's contention turns on the October 2011 VA examination report.  Range of motion testing showed forward flexion to 90 degrees.  This limitation of motion does not meet the criteria for a 20 percent rating as forward flexion must approximate flexion to at least 60 degrees.  Notably, the examiner recorded 70 degrees as the point where there was objective evidence of painful motion.  Thus, this portion of the examination tends to show a closer approximation to the 20 percent rating.

At the May 2016 Board hearing, the Veteran testified that he had taken pain medication at the time of the October 2011 VA examination and he thought it was for a neck claim and not the lumbar spine.  He stated that the effects of the medication made his flexibility good at that time, but now he is off pain medication.  The examination report lends credibility to this Veteran's recollection as the examiner noted that the Veteran was using Methadone, Norco and Neurontin daily for pain.

The Board notes that the ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Although the rating criteria for the evaluating the spine indicates the measurements are to be used with or without symptoms such as pain, the Board will find in this Veteran's specific case only based on these specific facts that the ameliorative effects of the pain medication at the time of the October 2011 VA examination should not be for consideration.

As such, when taking into account the forward flexion measurements of the October 2011 VA examination, the point where there was painful motion, the fact that the Veteran was under the effect of pain medication, and when resolving reasonable doubt in his favor, the Board finds that the Veteran's service-connected lumbar spine disability has approximated forward flexion of the thoracolumbar spine to 60 degrees.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Accordingly, a 20 percent rating is warranted from October 8, 2011.
Appeal Satisfaction

At the May 2016 Board hearing, the Veteran indicated that he "was satisfied with the 20 percent that was awarded for [his] back condition."  The Veteran's representative stated that the Veteran was asking to "reinstate the 20 percent."  When asked whether increasing the back to 20 percent would satisfy his claim, the Veteran answered "yes."

Based on these statements, the Veteran and his representative were clear that an increase of the rating for service-connected lumbar spine disability to 20 percent from October 8, 2011 would satisfy the appeal in full.  There was no ambiguity and the Veteran and his representative understood their actions.  Thus, other than the TDIU claim addressed in the remand, there are no further issues to address on appeal.  See, e.g., Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Evans v. Shinseki, 25 Vet. App. 7 (2011).


ORDER

From October 8, 2011, a 20 percent rating for service-connected lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, the Board has construed the Veteran's December 2012 statement that he is unable to work due to his service-connected lumbar spine disability as an implied claim for a TDIU, over which the Board has assumed jurisdiction per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has not been provided notice with regard to this claim, this must be accomplished on remand.  The RO will have the opportunity to adjudicate this aspect of the claim in the first instance and in light of the increased rating granted in the decision above.

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the Veteran with notice relevant to his December 2012 informal TDIU claim, and enclose a formal TDIU application.  

2.  Finally, after completing any additional development, readjudicate the Veteran's claim seeking entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


